       Case 1:19-cv-10925-PAE Document 32 Filed 03/18/20 Page 1 of 14




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




MARK E. HOLLIDAY, as Trustee of the LB
Litigation Trust,

                  Plaintiff,               No. 1:19 Civ. 10925 (PAE) (SN)

      v.

BROWN RUDNICK LLP,

                  Defendant.




             REPLY MEMORANDUM OF LAW IN SUPPORT OF
      DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT
         Case 1:19-cv-10925-PAE Document 32 Filed 03/18/20 Page 2 of 14




                                                TABLE OF CONTENTS

I.     The Replacement Trustee Does Not Identify Any Plausible Allegations of Fact
       That Would Establish Negligence .......................................................................................2

       A.         The Replacement Trustee Concedes that an Attorney’s Selection Among
                  Several Reasonable Courses of Action Does Not Constitute Malpractice ..............2

                  1.         The Replacement Trustee Does Not Identify Credible Allegations
                             of Fact That Would Support A Finding of Negligence................................3

                  2.         The Replacement Trustee Continues to Make the Unsupported
                             Argument that the Intercompany Note Would Have “Easily”
                             Succeeded in Proving Lyondell’s Standalone Insolvency. ..........................5

       B.         The Replacement Trustee Identifies No Facts in Support of His Further
                  Allegations of Malpractice .......................................................................................6

                  1.         The Replacement Trustee’s Criticism of Brown Rudnick’s
                             Summary Judgment Actions is Unsupported by Law or Facts. ...................6

                  2.         The Replacement Trustee Fails to Establish that Legal Malpractice
                             Can Rest on a Qualified Expert’s Expert Determinations. ..........................8

II.    The Replacement Trustee Does Not Identify Any Plausible Allegations of Fact
       That Would Establish Causation ..........................................................................................8

III.   The Replacement Trustee Does Not Identify Any Facts or Law to Support His
       Second Claim .......................................................................................................................9

IV.    The Replacement Trustee Belatedly Attempts to Plead in His Briefing the
       Elements of Causation and Damages to Support His Third Claim That He Omitted
       From His Complaint ............................................................................................................9

V.     Conclusion .........................................................................................................................10




                                                                   i
            Case 1:19-cv-10925-PAE Document 32 Filed 03/18/20 Page 3 of 14




                                              TABLE OF AUTHORITIES

                                                                                                                              Page(s)

                                                              CASES

Ackerman v. Kesselman,
   100 A.D.3d 577 (2d Dep’t 2012) ...............................................................................................2

Acthman v. Kirby, McInerney & Squire, LLP,
   464 F.3d 328 (2d Cir. 2006).......................................................................................................3

Hashmi v. Messiha,
   65 A.D.3d 1193 (2d Dep’t 2009) ...............................................................................................3

In re Flagstaff Foodservices Corp.,
    56 B.R. 899, 906-07 (Bankr. S.D.N.Y. 1986)............................................................................4

In re Gibson,
    No. 13-15635-7, 2016 WL 489611 (Bankr. W.D. Wis. Feb. 8, 2016) ......................................6

In re Lyondell Chem. Co.,
    585 B.R. 41 (S.D.N.Y. 2018).....................................................................................................7

In re TOUSA, Inc.,
    422 B.R. 783, 829 (Bankr. S.D. Fla. 2009), quashed in part, 444 B.R. 613
    (S.D. Fla. 2011), aff’d in part, rev’d in part, 680 F.3d 1298 (11th Cir. 2012),
    and aff’d, No. 10-CV-62035, 2017 WL 8785510 (S.D. Fla. Mar. 8, 2017) ..............................4

Prout v. Vladeck,
   371 F. Supp. 3d 150 (S.D.N.Y. 2019)........................................................................................8

Rosner v. Paley,
   65 N.Y.2d 736 (1985) ................................................................................................................1

Sage Realty Corp. v. Proskauer Rose Goetz & Mendelsohn L.L.P.,
   91 N.Y.2d 30 (1997) ............................................................................................................9, 10

Southwick Clothing LLC v. GFT (USA) Corp.,
   No. 99-cv-10452, 2004 WL 2914093 (S.D.N.Y. Dec. 15, 2004) ........................................7, 10




                                                                   ii
           Case 1:19-cv-10925-PAE Document 32 Filed 03/18/20 Page 4 of 14




         Despite abandoning several arguments that featured prominently in his complaint, the

Replacement Trustee1 maintains that his claim boils down to the contention that Brown Rudnick

committed malpractice by valuing the “wrong debtor” on the “wrong date.” But he effectively

admits that the firm’s strategic approach was viable (i.e., that Brown Rudnick did not focus on

the wrong debtor). And the record is clear that Brown Rudnick’s expert assessed insolvency as

of the proper date. As such, the Replacement Trustee is left with no more than an argument

about how Brown Rudnick sought to prove Lyondell’s insolvency.                His hindsight-biased

criticism of Brown Rudnick’s decisions2 does not come close to alleging the rare and stark facts

necessary to plead that an attorney’s strategic litigation decision amounts to malpractice.

         Recognizing the risks associated with trying to show Lyondell’s standalone insolvency,

Brown Rudnick principally sought to establish Lyondell’s insolvency at trial by proving the

insolvency of Lyondell’s parent, LBI.        The Replacement Trustee now argues that Brown

Rudnick should have led with the standalone strategy and does not challenge that it should also

have pursued a consolidated LBI insolvency strategy. That is, he does not seriously contest that

proving LBI’s insolvency was a viable path to proving Lyondell’s insolvency; he himself draws

the analogy to where a driver has “two paths to get home.” Because “a selection of one among

several reasonable courses of action does not constitute malpractice,” Rosner v. Paley, 65 N.Y.2d

736, 738 (1985), that admission is fatal to the Replacement Trustee’s case.

         In an attempt to evade that precedent, the Replacement Trustee falls back to arguing that

Brown Rudnick’s chosen strategy was “strewn with obstacles,” while (in the Replacement


1
    Unless defined herein, capitalized terms have the meaning assigned to them in Brown
Rudnick’s memorandum of law in support of its motion to dismiss (“Br.”), Dkt. No. 26, and the
First Amended Complaint (“FAC”), Dkt. No. 24, and “Opp.” refers to the Replacement Trustee’s
memorandum of law in opposition to Brown Rudnick’s motion to dismiss, Dkt. No. 28.
2
    “It is easy to be wise after the event.” Arthur Conan Doyle, The Great Boer War (1900).

                                                 1
         Case 1:19-cv-10925-PAE Document 32 Filed 03/18/20 Page 5 of 14




Trustee’s hindsight view) a strategy based on Lyondell’s standalone insolvency offered a “safe

and certain” route. But in this case—as in most complex litigation—no route was “safe and

certain” and each strategy had its own benefits and obstacles to overcome. No matter how many

times the Replacement Trustee asserts that it would have been “easy” and “simple” to prove

Lyondell’s standalone insolvency, he does not point to a single case showing that Brown

Rudnick’s concerns with that approach were invalid. Repeating conclusory adjectives falls well

short of the showing necessary to plead that Brown Rudnick’s strategic choices were

unreasonable, let alone that they caused the Trust’s claim to fail.

       The Replacement Trustee’s remaining arguments fare no better. His suggestion that the

Trust’s expert valued LBI on the “wrong date” not only is misplaced, but irrelevant: whatever

criticisms the Replacement Trustee has against the expert does not plead a claim for legal

malpractice against Brown Rudnick. And the Replacement Trustee has all but abandoned his

second and third claims, identifying no facts or law that would prevent their dismissal. The FAC

should therefore be dismissed in its entirety and with prejudice.

I.     THE REPLACEMENT TRUSTEE DOES NOT IDENTIFY ANY PLAUSIBLE
       ALLEGATIONS OF FACT THAT WOULD ESTABLISH NEGLIGENCE

       “‘Under the attorney judgment rule, an attorney’s selection of one among several

reasonable courses of action does not constitute malpractice.’” Opp. at 9-10 (emphasis in

original) (quoting Ackerman v. Kesselman, 100 A.D.3d 577, 579 (2d Dep’t 2012)).

       A.      The Replacement Trustee Concedes that an Attorney’s Selection Among
               Several Reasonable Courses of Action Does Not Constitute Malpractice

       The crux of the Replacement Trustee’s first claim is that Brown Rudnick’s chosen

strategy was not reasonable because it valued the “wrong debtor,” see, e.g., FAC ¶¶ 11, 41, 48,

56, however, even he now concedes that it was a reasonable approach to value LBI. See Opp. at

11 (Replacement Trustee “does not claim that Brown Rudnick should have only valued

                                                  2
         Case 1:19-cv-10925-PAE Document 32 Filed 03/18/20 Page 6 of 14




Lyondell”) (emphasis in original), 18 (analogizing to a situation where a driver has “two paths to

get home”). And the FAC alleges no facts to show that proving Lyondell’s insolvency through

LBI’s consolidated insolvency was not viable. While the Replacement Trustee claims that

Brown Rudnick should have tried to make the same showing through a different route he

believes in hindsight was more likely to work—that is exactly the kind of post hoc criticism of

an attorney’s strategic or tactical decision at trial that is not actionable under New York law.

       The Replacement Trustee has now retreated to the position that the strategy Brown

Rudnick chose was one that would “subject the [Preference] [C]laim to wholly unnecessary

risks” rather than “clearly win[] the Preference Claim.” Opp. at 17-18. But he fails to grapple

with the serious risks that would have accompanied a strategy prioritizing Lyondell’s standalone

insolvency. See Br. at 10-15 (addressing the risks that the court would conclude that Lyondell

could not be insolvent if LBI were solvent, and that the Intercompany Note would not be taken at

face value). In response, the Replacement Trustee repeats ipse dixit—without pointing to any

supporting case law or expert opinion—that focusing on Lyondell’s standalone insolvency would

have “easily” won the case. Opp. at 13. His claim thus fails.

               1.      The Replacement Trustee Does Not Identify Credible Allegations of
                       Fact That Would Support A Finding of Negligence.

       Having walked back his inflammatory conclusion that Brown Rudnick focused on the

“wrong debtor,” FAC ¶ 11—which the record belies—the Replacement Trustee’s theory of

negligence is now rooted solely in his belief that the Lyondell standalone strategy would have

been more successful.     But New York law does not permit such hindsight-biased second-

guessing of strategies. See, e.g., Acthman v. Kirby, McInerney & Squire, LLP, 464 F.3d 328,

337-38 (2d Cir. 2006); Hashmi v. Messiha, 65 A.D.3d 1193 (2d Dep’t 2009).




                                                  3
         Case 1:19-cv-10925-PAE Document 32 Filed 03/18/20 Page 7 of 14




       The Replacement Trustee attempts to muddy the waters around the relevant case law

upon which the consolidated-LBI strategy was based. In cherry-picking quotations from the

TOUSA court, he neglects the fundamental point vis-à-vis Brown Rudnick’s strategy: the TOUSA

court concluded that the insolvency of a parent establishes the insolvency of its subsidiaries. In

re TOUSA, Inc., 422 B.R. 783, 829 (Bankr. S.D. Fla. 2009), quashed in part, 444 B.R. 613 (S.D.

Fla. 2011), aff’d in part, rev’d in part, 680 F.3d 1298 (11th Cir. 2012), and aff’d, No. 10-CV-

62035, 2017 WL 8785510 (S.D. Fla. Mar. 8, 2017) (“TOUSA was insolvent after July 31,

2007—as, by extension, were each of the Conveying Subsidiaries.”) (emphasis added). The

contemporaneous proceedings in In re Tribune Co. following Tribune Media Company’s post-

LBO bankruptcy also confirm that Brown Rudnick’s approach was reasonable. The Tribune

examiner concluded that “for purposes of solvency and capital adequacy analysis, the liability of

the Guarantor Subsidiaries on the LBO Lender Debt should be measured collectively[.]” See

Report of Kenneth N. Klee, as Examiner, Volume Two at 150, No. 08-13141 (Bankr. D. Del.

July 26, 2010), Dkt. No. 5131. He reasoned that offsetting assets and contribution rights would

entitle subsidiaries to relieve their debts from the parent—i.e., the subsidiaries could not be

insolvent unless the parent were insolvent.3 See id. at 143. The FAC offers no basis to conclude

that Brown Rudnick’s strategy was anything other than credibly informed and reasonable.4

       In the absence of factual allegations that would show Brown Rudnick’s chosen strategy

to have been unreasonable, the Replacement Trustee attempts to manipulate Brown Rudnick’s


3
   The Replacement Trustee likewise misses the import of In re Flagstaff Foodservices Corp.:
where there are financial entanglements among consolidated companies, there is reason to doubt
that a court will take intercompany debts at face value and a real risk that the tangle of offsetting
liabilities, assets, and potential contribution rights would lead a court to find that a subsidiary
could not be insolvent if the parent were solvent. 56 B.R. 899, 906-07(Bankr. S.D.N.Y. 1986).
4
  In the underlying case, the Access defendants never contended that establishing consolidated
insolvency was insufficient to prove the Preference Claim’s insolvency element. Br. at 11 n.8.

                                                 4
         Case 1:19-cv-10925-PAE Document 32 Filed 03/18/20 Page 8 of 14




post hoc statements5 as a basis for liability.        For example, he misleadingly quotes Brown

Rudnick lawyer Marek Krzyzowski’s comment that debating the evidentiary basis for the

bankruptcy court’s non-dispositive denial of summary judgment might, on appeal, be “too little,

too late.” Opp. at 6. But as is clear in context,6 Mr. Krzyzowski was discussing a number of

arguments that might be emphasized or minimized on appeal, in light of Access’s arguments and

the applicable appellate standards of review – not assessing the merits of Brown Rudnick’s

strategic choices when made at trial. Such statements cannot support a finding of negligence.

               2.      The Replacement Trustee Continues to Make the Unsupported
                       Argument that the Intercompany Note Would Have “Easily”
                       Succeeded in Proving Lyondell’s Standalone Insolvency.

       The Replacement Trustee fails even to engage with arguments that the Intercompany

Note was not a silver bullet,7 Br. at 13-15, instead repeating that a standalone insolvency strategy

would “easily” have won. But liberal use of adverbs is no substitute for pleading facts.

       For instance, even as the FAC admits that the District Court found it “legally and

factually insufficient” to simply add the book value of the Intercompany Note to value

Lyondell’s liabilities, see FAC ¶ 108, the Replacement Trustee continues to argue that the face

value of the Intercompany Note need only to have been added to Access’s non-expert valuation

of Lyondell to establish Lyondell’s standalone insolvency, Opp. at 11. He also fails to address


5
  As a threshold matter, Brown Rudnick’s hindsight assessment of its trial strategies after the
bankruptcy court issued its opinion has no bearing on whether those trial strategies were
prospectively reasonable. Every lawyer who has lost a case thinks of something that could have
been done differently.
6
 Although the Replacement Trustee has placed this communication at issue, Brown Rudnick is
not providing a copy herewith in light of privilege concerns. Brown Rudnick has no objection to
providing a copy of the communication for the Court’s review should it so order.
7
 The Replacement Trustee falsely asserts that Brown Rudnick “concedes” that it did not present
evidence of the debt at trial. Opp. at 13. In fact, the firm identified the trial evidence of the note.
Br. at 13 n.10. He also struggles to walk back the FAC’s contention that not introducing a
photocopy of the note was the basis for his first malpractice claim. FAC ¶ 73; Opp. at 12.

                                                  5
         Case 1:19-cv-10925-PAE Document 32 Filed 03/18/20 Page 9 of 14




the risk that the bankruptcy court would have treated the Intercompany Note as equity. Br. at 15

n.12. And his refrain that it would have been mere child’s play to use the Intercompany Note to

prove Lyondell’s insolvency is incompatible with his admission that expert testimony would

have been needed to show Lyondell’s insolvency, notwithstanding the existence of the

Intercompany Note. See, e.g., FAC ¶¶ 65, 73; Opp. at 14-15

       B.      The Replacement Trustee Identifies No Facts in Support of His Further
               Allegations of Malpractice

       The Replacement Trustee does not identify any fact allegations that support his theory of

malpractice based on the summary judgment phase of the underlying litigation – let alone

explain how failing to win summary judgment could be malpractice. Moreover, he continues to

fault Brown Rudnick for its expert’s analysis while also misrepresenting the relevant law.

               1.     The Replacement Trustee’s Criticism of Brown Rudnick’s Summary
                      Judgment Actions is Unsupported by Law or Facts.

       Having first wrongly alleged that Brown Rudnick focused on the “wrong debtor” at

summary judgment, see FAC ¶¶ 41, 48, Br. at 15 (citing Dkt. No. 27-12), the Replacement

Trustee now abandons those assertions in favor of factually unsupported statements that the

Trust “undisputedly would have maintained the presumption” of insolvency by focusing on the

Intercompany Note.8 Opp. at 11. He presumes that, to overcome the evidence Access presented

at summary judgment, the Trust could have simply added the Intercompany Note to Lyondell’s

balance sheet in the valuations performed by Access.9 See Opp. at 12 (noting that Access


8
  The Replacement Trustee again makes the inflammatory allegation that Brown Rudnick
deemed the Intercompany Note “immaterial.” Opp. at 12, 21. In reality, Brown Rudnick merely
stated that disputed facts about the debt did not preclude summary judgment. See Br. at 14 n.11.
9
  The case that the Replacement Trustee cites for this proposition, In re Gibson, No. 13-15635-7,
2016 WL 489611, at *2 (Bankr. W.D. Wis. Feb. 8, 2016), is inapposite. Not only is it outside of
the Second Circuit, but it addresses whether liabilities shown on schedules filed with the court
reflected debtors’ true liabilities absent filed proofs of claim. See id.

                                                6
        Case 1:19-cv-10925-PAE Document 32 Filed 03/18/20 Page 10 of 14




performed “its own valuation of Lyondell’s assets”). However, as the District Court noted on

appeal, a balance sheet showing book value “can be a useful starting point for such an inquiry,

but . . . the relevant value for the balance-sheet insolvency inquiry is ‘fair value,’ the value that a

purchaser in the marketplace would ascribe to the asset or liability[.]” In re Lyondell Chem. Co.,

585 B.R. 41, 63 (S.D.N.Y. 2018). The Replacement Trustee also separately alleges for the first

time in his opposition brief that the Intercompany Note was a “direct, non-contingent liability” in

an attempt to skirt the risks to a Lyondell standalone strategy.              Opp. at 12, 13 n.36

(counterfactually suggesting that the district court had determined the Intercompany Note to be

such a liability). Not only is this assertion incorrect, it is not even alleged in the FAC, and thus

should not be considered in resolving the present motion.10 See Southwick Clothing LLC v. GFT

(USA) Corp., No. 99-cv-10452, 2004 WL 2914093, at *6 (S.D.N.Y. Dec. 15, 2004).

       The Replacement Trustee’s other arguments are unpersuasive. Even though the trial

judge already had rejected the presumption of insolvency at summary judgment, finding that

solvency was an issue of fact at trial, see Dkt. No. 27-14, the Replacement Trustee claims that

Brown Rudnick ought to have presented no evidence of insolvency in its case-in-chief, and

waited for Access to present rebuttal evidence before trying to prove insolvency.11 Opp. at 13-

14. He offers no explanation for how that strategy would have succeeded aside from the

conclusory statement that “Access did not even attempt to introduce its own valuation of

Lyondell’s assets.” Opp. at 14, citing FAC ¶ 54. But as summary judgment made clear, the

existence of factual issues prevented Brown Rudnick from relying on the presumption to



10
  Even when related company debts are “direct, non-contingent liabilit[ies],” courts regularly
consider whether they should more properly be characterized as equity. See Br. at 15 n.12.
11
   The same ignorance of strategic considerations leads the Replacement Trustee to dismiss out
of hand the value of streamlining evidence during a bench trial, see Opp. at 20-21.

                                                  7
        Case 1:19-cv-10925-PAE Document 32 Filed 03/18/20 Page 11 of 14




establish Lyondell’s insolvency at trial. The Replacement Trustee pleads no facts showing the

contrary.

               2.     The Replacement Trustee Fails to Establish that Legal Malpractice
                      Can Rest on a Qualified Expert’s Expert Determinations.

       The Replacement Trustee continues to fault Brown Rudnick improperly for its expert’s

decisions while ignoring the fact that the firm could not ethically direct the expert’s analysis or

conclusions. Br. at 19. Confronted with record evidence that the expert chose to use the

December 2008 Projections that LBI had developed in October 2008, see Dkt. No. 27-31, the

Replacement Trustee misleadingly contends that “Brown Rudnick’s reliance on the December

2008 projections,” Opp. at 21; see id. at 22, constituted legal negligence. The Replacement

Trustee does not address the reality that Brown Rudnick could not properly overrule its expert’s

judgment and analysis, and goes so far as to suggest that Brown Rudnick should have instructed

him to use April 2008 projections that he had opined in his report were unreliable. Opp. at 22.

II.    THE REPLACEMENT TRUSTEE DOES NOT IDENTIFY ANY PLAUSIBLE
       ALLEGATIONS OF FACT THAT WOULD ESTABLISH CAUSATION

       The Replacement Trustee’s conclusory allegation that he would have submitted

admissible evidence that would prove Lyondell’s insolvency is no more than wishful thinking.

See FAC ¶¶ 110-112. To plead but-for causation in this case,12 the Replacement Trustee would

have had to allege how he would have successfully executed a Lyondell standalone insolvency

strategy – not merely to state that he would “easily” have done so.13




12
  The Replacement Trustee suggests that he need only “demonstrate ‘that a reasonable factfinder
could’ resolve the case in [his] favor.” Opp. at 23 n.69 (emphasis added). But a “plaintiff must
show that but for the defendant’s negligence, he or she would have prevailed….” Prout v.
Vladeck, 371 F. Supp. 3d 150, 156 (S.D.N.Y. 2019) (emphasis added) (citation omitted).
13
   Without the need for discovery, the Replacement Trustee could have commissioned and
presented an expert declaration that would explain how he would have established Lyondell’s

                                                8
          Case 1:19-cv-10925-PAE Document 32 Filed 03/18/20 Page 12 of 14




          Nor has the Replacement Trustee pointed to any non-conclusory allegations that would

have defeated Access’s affirmative defense, which Access in fact litigated through trial and on

appeal.      His conclusory allegation that he would have defeated Access’s affirmative defense,

see FAC ¶ 113, deserves no credit.

III.      THE REPLACEMENT TRUSTEE DOES NOT IDENTIFY ANY FACTS OR LAW
          TO SUPPORT HIS SECOND CLAIM

          In the absence of any attorney-client relationship between Brown Rudnick and the TAB

that could support a malpractice claim, see Br. at 22-24, the Replacement Trustee resorts to

speculative theories – supported by no case law – about a fiduciary duty allegedly owed to the

TAB. He offers no legal basis for conjuring an attorney-client relationship where there was

none.14 The Replacement Trustee’s second claim must thus be dismissed as a matter of law.

IV.       THE REPLACEMENT TRUSTEE BELATEDLY ATTEMPTS TO PLEAD IN HIS
          BRIEFING THE ELEMENTS OF CAUSATION AND DAMAGES TO SUPPORT
          HIS THIRD CLAIM THAT HE OMITTED FROM HIS COMPLAINT

          With respect to the only element of his fiduciary duty claim that the Replacement Trustee

in fact did plead, his allegation of breach is insufficient to survive a motion to dismiss. As a

matter of law, Brown Rudnick had no obligation to provide the client file at its own expense, see

Br. at 23. The Replacement Trustee’s fallback position is now that Brown Rudnick’s alleged

breach was due to its refusal to produce “any portion” of the client file. Opp. at 25, citing to

Sage Realty Corp. v. Proskauer Rose Goetz & Mendelsohn L.L.P., 91 N.Y.2d 30, 36-37 (1997).

Setting aside the fact that Brown Rudnick did in fact produce substantial documentation at the

TAB’s request, the case law the Replacement Trustee cites does not require that a “portion” of


standalone insolvency. See, e.g., Courtney v. McDonald, No. 157696/2017, Dkt. Nos. 2, 11
(Sup. Ct. N.Y. County Aug. 28, 2017). That he did not do so is telling.
14
   Mystifyingly, in light of the Engagement Letter’s clear language, see Clark Decl., Ex. 7, Ex.
A, the Replacement Trustee attempts to label Brown Rudnick’s argument that it owed no duty to
the TAB, Br. at 21 n.18, as “baseless,” Opp. at 24.

                                                  9
        Case 1:19-cv-10925-PAE Document 32 Filed 03/18/20 Page 13 of 14




the client file be produced free of charge, see Sage Realty, 91 N.Y. 3d at 38. And in any event,

the FAC does not allege, and the Replacement Trustee’s correspondence requesting production

of documents does not show, see Dkt. Nos. 27-18 to 22, that he ever requested that Brown

Rudnick produce only those portions of the client file that would cost “next to nothing,” Opp. at

25, for Brown Rudnick to assemble. It cannot be a breach of duty to for a law firm to fail to

fulfill a request that its former client never made.

       The Replacement Trustee belatedly tries to conjure the two missing elements of his

fiduciary duty claim for the first time in briefing. But the paragraph of the FAC on which he

ostensibly relies says nothing about how he has been damaged, let alone that producing the file

would have “sav[ed] the Trust valuable time and resources in prosecuting this action.”15 Opp. at

25 (citing to FAC ¶ 125). Nor need the Court credit the Replacement Trustee’s last-ditch

contention that “in any event, even nominal damages are sufficient.” Id. The issue is that the

FAC does not plead the fact of damages. “A complaint cannot be amended merely by raising

new facts and theories in plaintiffs’ opposition papers, and hence such new allegations and

claims should not be considered in resolving the motion.”       Southwick Clothing, 2004 WL

2914093, at *6.

V.     CONCLUSION

       For the reasons set forth above, the Replacement Trustee’s claims should be dismissed in

their entirety with prejudice, and this Court should grant such other relief as it deems

appropriate.




15
  The cited paragraph alleges only that Mr. Weisfelner – in his capacity as the original Trustee,
not as counsel to the Trust – did not produce certain documents. FAC ¶¶ 124-125.

                                                  10
       Case 1:19-cv-10925-PAE Document 32 Filed 03/18/20 Page 14 of 14




Dated: March 18, 2020                     Respectfully submitted,

                                          LATHAM & WATKINS LLP


                                          By: s/Christopher J. Clark
                                                 Christopher J. Clark
                                                 Nicholas Lloyd McQuaid
                                                 Virginia F. Tent
                                                 Rakim E. Johnson
                                                 Sindhu Boddu
                                                 885 Third Avenue
                                                 New York, New York 10022-4834
                                                 Telephone: (212) 906-1200
                                                 Facsimile: (212) 751-4864
                                                 chris.clark@lw.com
                                                 nicholas.mcquaid@lw.com
                                                 virginia.tent@lw.com
                                                 rakim.johnson@lw.com
                                                 sindhu.boddu@lw.com

                                                 Attorneys for Defendant
                                                 Brown Rudnick LLP




                                     11
